Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 60-68, 70-73 and 75-79 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al. (US 2013/0204316 (provided in the IDS)), in view of Vortman et al. (US 2010/0030076) and further in view of Vitek et al. (US 2011/0270136). 

3.	Addressing claim 60, Carpentier discloses apparatus for the treatment of brain disorders, comprising:
an implantable ultrasound generating treating device to induce brain disorder 
treatment by emission of ultrasound waves, wherein the implantable ultrasound generating treating device is suitable for implantation in or under the skull bone of a
patient, wherein the implantable ultrasound generating treating device comprises an 
ultrasound emitting device having several ultrasound generating transducers held by a
common holder extending along a surface of extension, wherein the implantable
ultrasound generating device comprises at least one group of several ultrasound
generating transducers which are connectable by electrical connection circuit to a generator delivering electric drive signals driving the generation of ultrasound from the transducers, wherein the ultrasound generating transducers each have one or several operating frequencies (see Figs. 3-4);
a generator to supply electricity to the implantable ultrasound generating treating 
device, wherein the ultrasound generating transducers within the group of transducers are connected to the common electrical connection circuit (see Figs. 3-4; pwc is the generator)
wherein the electric drive signal serves both as power signal and as a control signal for operating selectively at least one or the other of a first transducer or sub-group of transducers within said group of transducers, and of a second transducer or sub-group of transducers within said group of transducers (see Figs. 1-4; abstract and  [0114]; the power controller supply power and control working parameter of treating device through drive signal; the signal supply electricity and control working parameter is both the power signal and control signal);

	Carpentier does not disclose a switch connecting to transducers and grid transducer and wherein the group of transducers consists of several transducers which are commonly driven by a same electrical drive signal. However, a switch connecting to transducers and connect to a common electrical connection circuit and grid transducer is well-known in the field. In the same field of endeavor, which is ultrasound treatment, Vortman discloses a switch connecting to transducers (see Figs. 2-3, 5-6, [0010-0011], [0014], [0037], claims 11, 20; common electrical circuit connection (controller/wire) connected to switch and the switch is connected to transducer to selectively activate each transducer or each group of transducers in a rapid switching; Vortman also discloses grid transducer in Fig. 3; Vortman also discloses wherein the electric drive signal serves both as power signal and as a control signal for operating selectively at least one or the other of a first transducer or sub-group of transducers within said group of transducers, and of a second transducer or sub-group of transducers within said group of transducers (see Figs. 5-6 and [0009]; controller 610 provide drive/control signal as well as power in order to activate transducer)). In the same field of endeavor, Vitek discloses a switch connecting to transducers and connect to a common electrical connection circuit and grid transducer (see Fig. 1 and [0027], grid transducer 102; switch is used to group transducer elements into sub-array) and wherein the group of transducers consists of several transducers which are commonly driven by a same electrical drive signal (see [0039] and Vitek’s paragraph [0027]; the same signal give the same amplitude and phase). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpentier to have a switch connector to grid transducer and wherein the group of transducers consists of several transducers which are commonly driven by a same electrical drive signal as taught by Vortman and Vitek because this allow for break down of transducer elements into groups and independently control each transducer elements or each group to set the same treatment parameters for each elements or each group; could activate each transducer elements or each group sequently (see Vitek’s paragraph [0027] and Vortman’s paragraph [0037]). 

	4.	Addressing claims 61-63, 70-73 and 75-76, Vortman discloses
regarding claim 61, characterized in that the implantable switch operates selectively at least one or the other of a first transducer or sub-group of transducers within said group of transducers, and of a second transducer or sub-group of transducers within said group of transducers (see claims 4, 19 and [0037]; Vitek’s paragraph [0027]; Carpentier discloses implant device; Carpentier modify by Vortman and Vitek would have the switch part of the implant treating device);
regarding claim 62, wherein the implantable switch selectively connects in a sequence the common electrical connection circuit to one at a time of said several distinct sub-groups of one or several ultrasound generating transducers (see [0037]; connect and activate the groups in sequence);
regarding claim 63, wherein the implantable switch selectively connects in a sequence the common electrical connection circuit to one at a time of said several distinct sub-groups of one or several ultrasound generating transducers (see [0037]; connect and activate the groups in sequence; the selection and execution of a timing pattern base on analysis of the acoustic path would be predetermined sequence);
regarding claim 68, wherein the implantable switch generates a clock signal from the electric drive signal, said clock signal causing the switch to selectively connect in a sequence the common electrical connection circuit to one at a time of said several distinct sub-groups of one or several ultrasound generating transducers (see [0010] and [0037]; connect and activate the groups in sequence; when rapid-switch to turn on transducer elements or group of transducer elements in time sequence the device obviously has a clock, the clock is implicitly teach);
regarding claim 70, wherein the implantable switch is energized from the electric drive signal (see Fig. 6, claim 11, [0004], [0009], [0011] , [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; the control signal provide electric drive signal to switch or selective turn on each transducer elements or group of transducer elements);
regarding claim 71, wherein the implantable switch generates a switch energizing signal from the electric drive signal, said switch energizing signal energizing the switch (see Fig. 6, claim 11, [0004], [0009], [0011] , [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; it is an electronic switch therefore implicit that the controller electric drive signal generates a switch energizing signal that energizing the switch; the switch circuitry generate signal to energizing the switch);
regarding claim 72, wherein the electric drive signal comprises a switch energizing signal between therapeutically active bursts (see Fig. 6, claim 11, [0004], [0009], [0011], [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; the switch connect transducer to controller therefore a switch energizing signal between therapeutically active bursts; for example the switch connect controller to transducer “A to transmit ultrasound therapy burst; transducer “A” can not transmit ultrasound therapy burst until the switch connect it to the controller; the switch then connect controller to transducer “B” to transmit ultrasound burst therefore the switch energizing signal is between A and B therapy bursts);
regarding claim 73, wherein the switch energizing signal does not comprise an operating frequency of the ultrasound generating transducers (see Fig. 6, claim 11, [0004], [0009], [0011], [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; the switch signal is to just switch or connect or select a certain transducer element or a group of transducer elements; it does not include ultrasound drive signal parameters);
regarding claim 75, the generator comprises a connector to electrically connect the generator and the implantable ultrasound generating treating device, the electrical connection circuit of the implantable ultrasound generating treating device comprises a connection receiver designed for cooperation with the connector of the generator to achieve electrical connection between the generator and the ultrasound generating treating device, and the connector of the generator (10) comprises one or several transdermal needles (16) suitable for plugging into the connection receiver (16) through the patient’s skin (see Carpentier’s Figs. 1-2; elements 6, 15-16 and 19; needle 19; generator 6; connector and connection receiver 15-16);
regarding claim 76, wherein the group of transducers consists of several transducers which are commonly driven by a same electrical drive signal and the electric drive signal serves both as power signal and as a control signal for operating selectively at least one or the other of a first transducer or sub- group of transducers within said group of transducers, and of a second transducer or sub-group of transducers within said group of transducers, and characterized in that the generator comprises only one two-way transdermal needle or only two one-way transdermal needles for operating selectively at least one or the other of a first ultrasound generating transducer or sub-group of ultrasound generating transducers, and of a second ultrasound generating transducer or sub-group of ultrasound generating transducers of a same group of transducers (see Carpentier’s Figs. 1-2; elements 6, 15-16 and 19; needle 19; generator 6; connector and connection receiver 15-16; the same electrical drive signal serve as power signal and control signal for operating transducers is transmitted inside elements 15-16; Vortman discloses switch for selecting transducer or group of transducer (see Figs. 2-3, 5-6, [0010-0011], [0014], [0037], claims 11, 20) and Vitek discloses circuit switch for selecting transducer or group of transducer).

5.	Addressing claims 77-79, the apparatus in claims 60 and 62-63 perform the method in claims 77-79 therefore claims 77-79 are being rejected for the same reason as claims 60 and 62-63. 

6.	Claims 69 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al. (US 2013/0204316), in view of Vortman et al. (US 2010/0030076), further in view of Vitek et al. (US 2011/0270136) and Pourcelot et al. (US 4,605,009). 

	7.	Addressing claims 69 and 74, Carpentier, Vortman and Vitek do not disclose a clock (clock signal), control port, output port, input port and a gate port. However, these are common and essential electrical component in the switch circuitry. In the same field of endeavor, which is ultrasound, Pourcelot explicitly discloses switch circuitry that include a clock (clock signal), control port, output port, input port and a gate port (see Fig. 8, timer is a clock; memory 64 provide 2 signals input and control into selector 65, the output of selector 65 connect to gate port 66 and connect to transducer 25). Examiner only relies on Pourcelot to explicitly disclose the well-known electrical component of an electrical switch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the Vortman and Vitek switch circuitry have these essential components. 




Response to Arguments

Applicant's arguments filed 07/14/22 have been fully considered but they are not persuasive. Applicant argues Vortman and Vitek do not disclose implantable switch. Applicant argue Vortman and Vitek disclose a switch that is not implantable. Applicant’s argument is not persuasive because examiner does not relies on Vortman and Vitek to disclose implantable switch. Examiner only relies on Vortman and Vitek to disclose a switch. Carpentier discloses an implantable device with implantable electrical connection circuit and implantable transducers (see Fig. 4 and [0115]). The switch is between electrical connection circuit and transducers and connecting electrical connection circuit to transducers since the electrical connection circuit and transducers are implanted then modify Carpentier to have a switch then the switch would be implantable. The whole device in Carpentier’s Fig. 4 is implanted in the patient therefore modify to have a switch inside the device would mean the switch is also implanted in the patient. Applicant argues the drive signal in Vortman can not serves both as power and as a control signal. Applicant argues there are two different signals that are involved in the control in Vortman. Applicant’s argument is not persuasive because control both phase and amplitude is not two different signals. Applicant provides no evidence that there are two drive signals each control phase and amplitude. Further, the drive signals control phase and amplitude could also control power even if there are two drive signals. The claim is claiming a drive signal that serve both as power signal and as a control signal the claim is not claiming a drive signal that serve both as phase signal and amplitude signal. Vortman’s controller provide excitation signals that drive transducer elements (see Figs. 5-6, [0009] and [0038-0039]). The excitations signals include control signal to control phase, amplitude, frequencies, etc. and supply electricity/power in order for transducer to be activate and run. Without power the transducer can not turn on. As seen the Figures there is only one line/cable from controller to provide a drive signal to simultaneously provide control and power supply. There is no separate power cable for power signal. Applicant cited paragraph [0040] of Vortman to support applicant’s argument is unrelated to the claim. There is no where in the specification that disclose two separate power and control signals. Further, Carpentier discloses power controller provide command signal convert digital command signal to analog command signal to drive the ultrasound transducer by supply electricity (power signal) and set/control transducer working parameters (control signal) (see abstract and [0114]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,301,262 (see Fig. 3, switch 68 and transducer 44, intrabody mean inside the body or implanted) and US 6,585,763 (see Figs. 1-6; the circuit with switch are implantable electronic circuits). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793